                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                        IN THE UNITED STATES DISTRICT COURT                              June 29, 2021
                        FOR THE SOUTHERN DISTRICT OF TEXAS                            Nathan Ochsner, Clerk
                                 HOUSTON DIVISION


TERESA CORBEZZOLO,                             §
                                               §
       Plaintiff,                              §
                                               §
               V.                              §    CIVIL ACTION NO. 4:20-CV-02150
                                               §
DONALD J. WILEY,                               §
COMMISSIONER OF THE                            §
SOCIAL SECURITY ADMINISTRATION,                §
                                               §
                                               §
       Defendant.                              §


       Before the Court in this social security appeal is Plaintiff's Motion for         Summary

Judgment (Document No. 16) and Defendant's Cross-Motion for Summary Judgment (Document

No. 17). Having considered the cross motions for summary judgment, each side's response to the

other's motion (Document Nos. 23 & 24), and the applicable law, the Court ORDERS, for the

reasons set forth below, that Defendant's Motion for Summary Judgment is GRANTED,

Plaintiff's Motion for Summary Judgment is DENIED, and the decision of the Commissioner is

AFFIRMED.

I.     Introduction

       Plaintiff Teresa Corbezzolo (“Corbezzolo”) brings this action pursuant to Section 205(g)

of the Social Security Act ("Act"), 42 U.S.C. § 405(g), seeking judicial review of a final adverse

decision of the Commissioner of the Social Security Administration ("Commissioner") denying

her application for disability insurance benefits. Plaintiff claims in this appeal that: (1) "The

Administrative Law Judge ("ALJ") erred in failing to find plaintiff's multiple impairments as

severe impairments" (2); "The ALJ violated 20 C.F.R. § 404.1527 in not considering all required

factors when assigning weight to medical opinions and erred in affording more weight to the
opinions of non-treating physicians"; and (3) "The ALJ erred in finding Plaintiff can perform

light work." The Commissioner, in contrast, argues that there is substantial evidence in the

record to support the ALJ's November 8, 2019, decision, that the decision comports with

applicable law, and that the decision should be affirmed.

II.    Procedural History

       On April 17, 2018, the plaintiff applied for Title II disability insurance benefits ("DIB"),

claiming that she had been unable to work since December 14, 2016, as a result of chronic Lyme

disease, ganglion cysts in her hands, Hashimoto's and depression (Tr. 230). The Social Security

Administration ("SSA") denied the application at the initial and reconsideration stages. After

that, plaintiff requested a hearing before an ALJ. The SSA granted her request and the ALJ,

Andrew J. Wiley, held a hearing on September 24, 2019, at which plaintiff's claims

were considered de novo. (Tr. 36-94). After that, on November 8, 2019, the ALJ issued his

decision finding plaintiff not disabled. (Tr. 7-35).

       Plaintiff sought review of the ALJ's adverse decision with the Appeals Council. The

Appeals Council will grant a request to review an ALJ's decision if any of the following

circumstances are present: (1) it appears that the ALJ abused his discretion; (2) the ALJ made an

error of law in reaching his conclusion; (3) substantial evidence does not support the ALJ's

actions, findings or conclusions; or (4) a broad policy issue may affect the public interest. 20

C.F.R. § 416.1470. On April 13, 2020, the Appeals Council found no basis for review (Tr. 1-6),

and the ALJ's decision thus became final. Plaintiff filed a timely appeal of the ALJ's decision. 42

U.S.C. § 405(g). Both sides have filed a Motion for Summary Judgment, each of which has been

fully briefed. The appeal is now ripe for ruling.




                                                                                                  2
III.   Standard for Review of Agency Decision

       The court's review of a denial of disability benefits is limited "to determining (1) whether

substantial evidence supports the Commissioner's decision, and (2) whether the Commissioner's

decision comports with relevant legal standards." Jones v. Apfel, 174 F.3d 692, 693 (5th Cir.

1999). Indeed, Title 42, Section 405(g) limits judicial review of the Commissioner's decision:

"The findings of the Commissioner of Social Security as to any fact, if supported by substantial

evidence, shall be conclusive." The Act explicitly grants the district court the power to enter

judgment, upon the pleadings and transcript, "affirming, modifying, or reversing the decision of

the Commissioner of Social Security, with or without remanding the cause for a rehearing" when

not supported by substantial evidence. 42 U.S.C.§ 405(g). While it is incumbent upon the court

to examine the record in its entirety to decide whether the decision is supportable, Simmons v.

Harris, 602 F.2d 1233, 1236 (5th Cir. 1979), the court may not "reweigh the evidence in the

record nor try the issues de novo, nor substitute [its] judgment for that of the [Commissioner]

even if the evidence preponderates against the [Commissioner's] decision." Johnson v. Bowen,

864 F.2d 340, 343 (5th Cir. 1988); Jones v. Apfel, 174 F.3d 692, 693 (5th Cir. 1999); Cook v.

Heckler, 750 F.2d 391 (5th Cir. 1985). Conflicts in the evidence are for the Commissioner to

resolve. Anthony v. Sullivan, 954 F.2d 289, 295 (5th Cir. 1992).

       The United States Supreme Court has defined "substantial evidence," as used in the Act,

to be "such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion." Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consolidated Edison Co.

v. N.L.R.B., 305 U.S. 197, 229 (1938). Substantial evidence is "more than a scintilla and less

than a preponderance." Spellman v. Shalala, 1 F.3d 357, 360 (5th Cir. 1993). The evidence must

create more than "a suspicion of the existence of the fact to be established, but no 'substantial

                                                                                                 3
evidence' will be found only where there is a 'conspicuous absence of credible choices' or 'no

contrary medical evidence.'" Hames v. Heckler, 707 F.2d 162, 164 (5th Cir. 1983).

Burden of Proof

       An individual claiming entitlement to disability insurance benefits under the Act has the

burden of proving his disability. Johnson v. Bowen, 864 F.2d 340, 344 (5th Cir. 1988). The Act

defines disability as the "inability to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result in death

or which has lasted or can be expected to last for a continuous period of not less than 12

months." 42 U.S.C. § 423(d)(1)(A). The impairment must be proven through medically

acceptable clinical and laboratory diagnostic techniques. 42 U.S.C. § 423(d)(3). The impairment

must be so severe as to limit the claimant in the following manner:

       she is not only unable to do her previous work but cannot, considering her age, education,
       and work experience, engage in any other kind of substantial gainful work which exists
       in the national economy, regardless of whether such employment exists in the immediate
       area in which he lives, or whether a specific job vacancy exists for her, or whether she
       would be hired if she applied to work.

42 U.S.C. § 423(d)(2)(A). The mere presence of impairment is not enough to establish that one is

suffering from a disability. Instead, a claimant is disabled only if she is "incapable of engaging in

any substantial gainful activity." Anthony v. Sullivan, 954 F.2d 289, 293 (5th Cir. 1992) (quoting

Milam v. Bowen, 782 F.2d 1284, 1286 (5th Cir. 1986)). The Commissioner applies a five-step

sequential process to decide disability status:

       1. If the claimant is presently working, a finding of "not disabled" must be made;

       2. If the claimant does not have a "severe impairment" or combination of impairments,
       she will not be found disabled;

       3. If the claimant has an impairment that meets or equals an impairment listed in
       Appendix 1 of the Regulations, disability is presumed and benefits are awarded;


                                                                                                   4
       4. If the claimant is capable of performing past relevant work, a finding of "not disabled"
       must be made; and

       5. If the claimant's impairment prevents her from doing any other substantial gainful
       activity, taking into consideration her age, education, past work experience and residual
       functional capacity ("RFC"), she will be found disabled.

Anthony, 954 F.2d at 293; see also Leggett v. Chater, 67 F.3d 558, 563 n.2 (5th Cir. 1995); Wren

v. Sullivan, 925 F.2d 123, 125 (5th Cir. 1991). Under this framework, the claimant bears the

burden of proof on the first four steps of the analysis to establish that a disability exists. If

successful, the burden shifts to the Commissioner, at step five, to show that the claimant can

perform other work. McQueen v. Apfel, 168 F.3d 152, 154 (5th Cir. 1999). Once the

Commissioner indicates that other jobs are available, the burden shifts, again, to the claimant to

refute this finding. Selders v. Sullivan, 914 F.2d 614, 618 (5th Cir. 1990). If the Commissioner

determines that the claimant is or is not disabled at any step in the process, the evaluation ends.

Leggett, 67 F.3d at 563.

       Here, the ALJ found at step one that plaintiff had engaged in substantial gainful activity

("SGA") during the alleged onset date on December 24, 2016 (Tr. 12). Plaintiff has not engaged

in SGA from 2018 onward. (Id.) At step two, the ALJ determined that plaintiff’s diabetes

mellitus, carpal tunnel syndrome, status post cartilage repair of the left wrist, and thyroiditis

were severe impairments. (Tr. 13). Additionally, the ALJ found that Plaintiff’s major depressive

order was non severe because her examinations were consistently normal and the prescribed

medication was working according to the medical evidence evaluated by the ALJ. (Tr. 13-14).

At step three, the ALJ determined that plaintiff did not have an impairment or a combination of

impairments that met or equaled a listed impairment (Id.) The ALJ considered plaintiff's diabetes

mellitus, hypothyroidism, bilateral carpal tunnel syndrome, and hand impairments in making the

determination. (Tr. 15- 19). Before considering steps four and five, the ALJ determined that the
                                                                                                 5
plaintiff had the residual functional capacity to perform light work as defined in 20 CFR

404.1567(b). Specifically, the claimant is capable of lifting and carrying 20 pounds occasionally

and 10 pounds frequently, standing and walking 6 hours in an 8-hour workday, and sitting for 6

hours in an 8- hour workday. The claimant is unable to climb ladders, ropes, or scaffolds.

However, the claimant is able to use her hands for occasional fine manipulation and frequent

gross manipulation. (Tr. 19). At step four, the ALJ determined, based on that RFC, that plaintiff

could not perform her past relevant work as an electronics technician (Tr. 25). The ALJ

concluded, at step five, that plaintiff could perform jobs in the unskilled sedentary light and

medium jobs range, such as flagger jobs (as seen on roads), a call-out operator, and a security

system monitor, and that she was, therefore, not disabled. (Tr. 28).

       In this appeal, plaintiff asserts three claims with minor citation to the record and lacking

medically backed evidence. In the first claim, plaintiff maintains that the ALJ "did not properly

consider the severity" of plaintiff's many medical conditions at step 2, and then erred in

formulating Plaintiff’s RFC. Plaintiff argues that the "ALJ's evaluation of the medical opinions

are inadequate, incomplete, and biased." Plaintiff argues that more factors should have weighed

in regards to each medical opinion. Plaintiff further claims that ALJ erred by finding that she

"can perform light work." Plaintiff contends that the ALJ failed to consider reduced bilateral

manual dexterity in formulating her RFC. Furthermore, the plaintiff claims the ALJ should have

ordered a consultative examination to make a more informed decision. Each of these claims will

be considered in connection with the record evidence and the ALJ's written decision.

IV.    Discussion

       The majority of medical evidence relates to plaintiff's wrists. In 2016, Plaintiff first

complained of numbness and tingling in the hands. (Tr. 224, 351, 426, 670). She had her first

                                                                                                 6
carpal tunnel surgery in 2017. (Tr. 477). There is medical evidence of diabetes mellitus,

depression, hypothyroidism, and other hand impairments. (Tr. 13, 379, 772-775, 1049-1084,

1156-1160). In 2016, plaintiff missed work for her first time but was ready to go back soon after

surgery. (Tr. 351). Plaintiff had an MRI done of the left wrist which confirmed scattered

ganglion cysts. She also was treated for Hashimoto's disease, and a tear in her triangular

fibrocartilage later by. Dr. Hinojosa. (Tr. 443, 459, 670). Plaintiff had follow up office visits

with Dr. Hinojosa and was told to wear a splint on her left wrist. (Tr. 446).

       Plaintiff started seeing Dr. Copeland in 2017 and was told by Dr. Copeland she had mild

degenerative changes in her wrist. (Tr. 492). Dr. Copeland referred plaintiff to Dr. Lebas for a

nerve electromyography study. Results of the nerve electromyography confirmed that Plaintiff

had carpal tunnel syndrome and a left tear in the triangular fibrocartilage of her left wrist (Tr.

489). Dr. Copeland opined that the left tear could be treated with a splint and she had no nerve

entrapment. (Id.) However, the left splint was not helping; Dr. Copeland diagnosed median left

wrist neuropathy and a mild decrease in median nerve distribution. (Tr. 482-483, 495). Dr.

Copeland told the plaintiff she could go back to work if she wore splints, but cautioned that it

might aggravate her symptoms. (Tr. 495).

       On September 5th, 2017, Dr. Copeland performed left carpal tunnel release surgery and a

right carpal injection. (Tr. 450-457). Dr. Copeland reported at plaintiff's post-op visit that she

said she was "happy with her progress." (Tr. 477). Progress notes continued to show that

Plaintiff was doing well. (Tr. 956). Plaintiff reported some tenderness in her left wrist on January

25th, 2018, but could perform physical therapy with minimal difficulty. (Tr. 541, 553). Dr.

Elkahili performed an exam on June 19th, 2018, and found the wrists had some inflammation but

overall looked good. Plaintiff had a full range of motion. (Tr. 737, 1186). Dr. Lebas performed

                                                                                                  7
an additional CT scan on June 4th, 2018, and opined that the left hand looked normal. (Tr. 1079).

An X-ray that was taken on June 8th, 2018, revealed no abnormalities. (Tr. 726). The progress

note reveals that there was only slight tenderness at the wrist, she had 40 degrees of motion at

the left wrist and a good range of motion in the right wrist. (Tr. 736-737).

       Plaintiff saw Dr. Bhaskaran for her depression on January 11th, 2018. Dr Bhaskaran

noted that her depression was within normal limits. (Tr. 708). One month later, Dr. Bhaskaran

wrote that the depression medication he had prescribed was working. (Tr. 714). Plaintiff was

again treated for diabetes mellitus, vitamin D deficiency, and hypothyroidism on June 25th,

2018, by Dr. Juarez (Tr. 828-831). Dr. Lebas would do another screening on June 26th, 2018 and

found nerve entrapment at plaintiff's right wrist. (Tr. 791). Dr. Bhaskaran would see plaintiff

again in July and confirmed that her Xanax was working. (Tr. 776). Dr. Bhaskaran wrote that

Plaintiff’s Lyme disease had not resolved (Id.) Dr. Lebas performed another electromyography

on July 10th, 2018. (Tr. 785) Dr. Lebas opined that plaintiff had a normal bilateral lower

extremity and was negative for nerve issues. (Id.) However, Dr. Lebas suggested plaintiff

undergo a right ganglion block. (Tr. 787). The treatment note shows that Plaintiff continued

treatment for hypothyroidism, and minimal nerve entrapment. (Id.) Plaintiff underwent a

procedure for her ganglion block in July by Dr. Azzam. (Tr. 808).

       Plaintiff saw another doctor on October 19th, 2018. (Tr. 996-997). Dr. Maximos opined

that operative management was the only way to treat her wrist condition because repetitive

movement of using a computer made the pain worse (Id.) Dr. Maximos diagnosed nerve

entrapment, but said that plaintiff had no current carpal tunnel (Tr. 1000). Dr. Lebas diagnosed

plaintiff with chronic hand pain. (Tr. 1082). Successful release surgery was performed on August

24th, 2018, on the trapped nerve of the plaintiff. Following surgery, Plaintiff reported that the

                                                                                                    8
pain had been controlled and she had no complaints. (Tr. 991-993). On September 24th, 2019,

Commissioner held the ALJ hearing. In the hearing, Dr. Lace and Dr. Oguejiofor (State agency

medical consultants) testified that plaintiff's physical and mental impairments did not impair her

ability to work. (Tr. 65- 82). Additionally, a Vocational Expert testified that there were light

unskilled jobs in the economy that the plaintiff could work with her impairments, such as a

traffic controller, a clerk, or a surveillance monitor. (Tr. 83-85, 91).

V.      The ALJ correctly determined the plaintiff's severe impairments.

       First, the plaintiff claims the ALJ erred in finding some of her impairments as non-

severe. Plaintiff argued the Stone standard requires a finding of non-severe only "if it is a slight

abnormality having such minimal effect on the individual that it would not be expected to

interfere with the individual's ability to work." Stone v. Heckler, 752 F.2d 1099, 1101 (5th Cir.

1985). Plaintiff argues the ALJ erred by citing SSR 85-25 and not the Stone standard. In Keel v.

Saul, the Fifth Circuit held that the SSR 85-28 is consistent with Stone and it was not reversible

for an ALJ to cite to SSR and not Stone. Keel v. Saul, 986 F. 3d 551, 556 (5th Cir. 2021). SSR

85-25 says that: "[a]n impairment or combination of impairments" is "not severe" if "medical

evidence establishes only a slight abnormality or a combination of slight abnormalities which

would have no more than a minimal effect on an individual's ability to work even if the

individual's age, education, or work experience were specifically considered." 20 C.F.R.

404.1520(c), 404.1522. In Keel, the court held that even if the ALJ failed to apply the Stone

standard at step two, it requires looking at whether there was a harmless error if they proceeded

onto the next step. Keel v. Saul, 986 F. 3d at 556.

       The ALJ found that the plaintiff had the following severe impairments: diabetes mellitus,

carpal tunnel syndrome, status post cartilage repair of the left wrist, and thyroiditis. (Tr. 13).

                                                                                                     9
Plaintiff claims that the "bone cysts in her wrists and hands bilaterally, neuropathy, Hashimoto's

disease, rheumatoid arthritis ("RA"), Dupuytren contracture, Lyme disease, triangular

fibrocartilage complex ("TFCC"), depression, and degenerative joint disease ("DJD") are severe

impairments because the impairments affect her ability to engage in work-related functions."

(Document 16 at 3). Plaintiff argues that the RFC was inadequate because it did not include

these impairments. However, the question is whether ALJ could have reached a different

conclusion. Here, because the ALJ considered all of Plaintiff’s impairments, severe and non-

severe, in formulating the Plaintiff’s RFC. any step two error was harmless (Tr. 14-29). The

plaintiff points to very few medical records where there ailments are diagnosed; much less, to

how these impair her ability to perform SGA.

VI.    The ALJ gave the appropriate weight to each medical opinion.

       Second, as of March 27, 2017, the SSA changed how they consider and articulates

medical opinions and prior administrative medical findings. 20 C.F.R. § 404.1520c(c). Plaintiff

filed her claim on April 27, 2018, and therefore the new rules apply. The SSA lays out the

following factors to weigh for a medical opinion: the examining relationship, the treatment

relationship, the length of the treatment relationship and frequency of examination, the nature

and extent of the treatment relationship, supportability, consistency, specialization, and any other

factor which the claimant brings to the court's attention. § 404.1520c(c)(1-5). The two most

important factors are supportability and consistency. § 404.1520c(b)(2). Supportability factor

says that as a medical opinion becomes more relevant, the more persuasive the medical opinion.

§ 404.1520c(c)(1). The consistency factor states that the more consistent a medical opinion is

with the record, the more persuasive the finding will be. § 404.1520c(c)(2).




                                                                                                  10
       The new rules remove the "treating physician" rule, which required giving greater weight

to the treating physician's opinion absent other specific findings. 20 C.F.R. § 404.1527c(2). Now

the ALJ is not required to explain how they reached their decision unless the record equally

supports two dissimilar medical opinions. See Healer v. Saul, No. SA-19-CV-01497-ESC, 2020

W.D. Texas WL 7074418, at 9 (Dec. 3, 2020). Additionally, the ALJ does not need to give

weight to any previous medical opinion. Instead, they must weigh medical opinions they rely

upon through the given factors and provide how persuasive they found an opinion. Fleming v.

Saul, No. SA-19-CV-00701-ESC, 2020 W.D. Texas WL 4601669, at 5 (Aug. 10, 2020).

       Plaintiff argues that the ALJ's evaluation of the medical opinions are "inadequate,

incomplete, and biased." (Document 16 at 7). According to Plaintiff, the ALJ did not weigh all

the factors laid out by the Social Security Administration ("SSA"). However, ALJ only needed to

correctly weigh the supportability and consistency factors, which the decision showed that he

did. (Tr. 19). Plaintiff's argues that the ALJ gave too much weight to the opinions of Dr. Lace

and State agency medical consultant rather than to plaintiff's testimony and her previous

physicians who have diagnosed these ailments. The ALJ found that Plaintiff's testimony is not

consistent with the record, and none of the doctor’s records corroborate the symptoms she

complains of in her hands or depression. (Tr. 65-81). Plaintiff claims that the State medical

consultant said that the plaintiff had no autoimmune diseases, but the State medical consultant

opined that Hashimoto's disease is an autoimmune disease during the oral hearing. (Tr. 70-71).

       In the SSA's regulations governing plaintiff's claim, the ALJ’s are to consider prior

administrative medical findings and medical evidence from State agency medical consultants

because these consultants "are highly qualified and experts in Social Security disability

evaluation." 20 C.F.R. § 404.1513a(b)(1). The ALJ correctly found the opinion of Dr. Lace and

                                                                                                 11
the State agency medical consultants to be consistent with the medical records. (Tr. 19). The

ALJ did not err in weighing the medical opinions.

       Plaintiff additionally claims that the State medical consultant was distracted during the

hearing by his cellphone. (Document 16 at 9). During the oral hearing, State agency medical

consultant stepped outside the hallway to use his phone but returned to the hearing for questions.

(Tr. 91-92). The ALJ asked the plaintiff's counsel if he wanted to ask any additional questions to

State agency medical consultant when he returned from the hallway and he declined. (Tr. 94).

Even if State agency medical consultant was distracted, Plaintiff's counsel failed to ask any more

questions, so there was no impact on his evaluation of the record, and any error was harmless.

VII.   Performing Light Work

       Lastly, plaintiff argues that the ALJ erred in crafting her RFC because not all her medical

impairments were accounted in constructing the RFC. Plaintiff argues that she is not able to do

light work. (Document 16 at 10). Plaintiff cites Social Security rulings "SSR" 96-8p which

states, "the residual functional capacity must be assessed based on all the evidence with

consideration of the limitations and restrictions imposed by the combined effects of the

claimant's medically determinable impairments." (Id.) Plaintiff argues that her reduced bilateral

manual dexterity was not considered in the formulation of the RFC. (Document 16 at 11).

However, the State agency medical consultant, during the hearing, pointed to the normal EMG

nerve conduction studies. (Tr. 75-76). Additionally, Dr. Lebas found the scans "looked good"

when she reviewed them. (Tr. 1079).

       Plaintiff also argues that the ALJ's determination was conclusory and failed to consider

how plaintiff's impairments may affect her ability to work lightly unskilled work. (Document 16

at 10). However, the ALJ recognized that Plaintiff's RFC could erode her ability to perform

                                                                                                 12
lightly unskilled work when questioning the Vocational Expert. The Vocational Expert testified

that there are a substantial amount of jobs in the economy to work. (Tr. 26-27). Plaintiff’s RFC

cites several places in the record where several of her other ailments are diagnosed, but as

discussed above none of these indicate how it reduces her ability to work. It is the claimant's

responsibility to prove their disability. Leggett v. Chater, 67 F.3d 558, 566 (5th Cir. 1995). After

the ALJ demonstrated the RFC, Plaintiff failed to show how even if there was reduced bilateral

manual dexterity, it would reduce her ability to work light unskilled jobs.

       Plaintiff also argues that the ALJ failed to order a consultative examination and thus did

not properly consider all the impairments she had. (Document 16 at 12). Because the ALJ

correctly found some of plaintiff's impairments as severe the ALJ did not need to investigate

further ones that are not evident in the records. Guillory v. Saul, No. 1:19-CV-632, 2021 E.D.

Texas WL 1600283, at 9. (Apr. 23, 2021). The record shows plaintiff's impairments being

manageable and consistent with performing light unskilled jobs. (Tr. 477, 714, 726, 736-737,

797, 1079). Substantial evidence supports the ALJ's RFC, and the Vocational Expert's testimony,

furthermore, the ALJ did not err in failing to order a consultative exam.

VIII. Conclusion and Order

       Based on the foregoing and the conclusion none of Plaintiff's claims have any merit and

that substantial evidence supports the ALJ's decision.

        It is ORDERED that Defendant's Motion for Summary Judgment (Document No. 17)

is GRANTED, Plaintiff's Motion for Summary Judgment (Document No. 16) is DENIED, and

the decision of the Commissioner is AFFIRMED.




                                                                                                  13
                                              29th June
Signed at Houston, Texas, this       day of                   , 2021




                             FRANCES H. STACY
                             UNITED STATES MAGISTRATE JUDGE




                                                                       14
